Exhibit 10.1

 

SECOND AMENDMENT TO CONSULTING AGREEMENT

 

            THIS SECOND AMENDMENT TO CONSULTING AGREEMENT (this "Amendment") is
made and entered as of the 23rd day of February, 2012 by and between K&R, LLC, a
Kentucky limited liability company and successor in interest to K&R Corporation,
a Kentucky corporation ("K&R"), and INDUSTRIAL SERVICES OF AMERICA, INC., a
Florida corporation ("ISA").

 

-- RECITALS --

 

            ISA operates that certain scrap metal and paper recycling business
located at 7100 Grade Lane, Louisville, Kentucky 40213, which includes the
equipment necessary for the recovery of scrap metal and paper waste and the
computer systems and office equipment necessary to operate the businesses.

 

            K&R employs management personnel experienced in the scrap metal and
paper recycling industries and the waste disposal industry, and is engaged in
the business of planning and consulting with the owners and operators of such
businesses.

 

            ISA and K&R entered into a Consulting Agreement dated as of January
2, 1998, as amended on March 26, 2010 (the "Prior Agreement"), whereby ISA
engaged K&R as a consultant and retained the services of K&R management
personnel to plan and consult regarding ISA's businesses. The parties now desire
to amend the Prior Agreement in certain respects to reflect the decreased value
of the consulting services that K&R is providing to ISA.

 

-- AGREEMENT --

 

            In consideration of the preliminary statements and mutual promises
and agreements hereinafter set forth, and intending to be legally bound, the
parties hereto agree as follows:

 

            1.         Definition of Terms. Terms used herein with their initial
letters capitalized and not otherwise defined herein shall have the meaning
given to such terms in the Prior Agreement.

 

            2.         Amendments to the Prior Agreement. Section 9 of the Prior
Agreement is hereby amended so that as amended such section shall read in its
entirety as follows:

 

"9.        K&R's Compensation -- Consultant Fee. ISA shall pay to K&R in cash a
consultant fee for its performance of the Consulting Activities in the sum of
Two Hundred Forty Thousand Dollars ($240,000) per year, payable in equal monthly
installments of Twenty Thousand Dollars ($20,000) in advance, on or before the
1st day of each consecutive calendar month beginning January 1, 2012."

 

            3.         Ratification. The Prior Agreement is hereby ratified,
confirmed and reaffirmed in its entirety in all other respects.

 

            4.         Miscellaneous.

 

                        (a)        Binding Effect. This Amendment shall inure to
the benefit of and shall be binding upon K&R and its successors and assigns, and
ISA and its successors and assigns; provided, however, that K&R shall not be
entitled to assign or delegate any rights or obligations hereunder without the
prior written consent of ISA.

 

                        (b)        Governing Law. This Amendment shall be deemed
to be made in, and in all respects shall be interpreted, construed and governed
by and in accordance with, the laws of the Commonwealth of Kentucky.

 

                        (c)        Counterparts. This Amendment may be signed by
each party hereto upon a separate copy, in which event all of said copies shall
constitute a single counterpart to this Amendment. This Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument,
and it shall not be necessary, in making proof of this Amendment, to produce or
account for more than one such counterpart.

 

                        (d)       Entire Agreement. No additional or further
amendment, change, modification or waiver shall be enforceable unless in writing
and signed by the parties hereto.

 

            The parties hereto have executed this Amendment as of the date first
above written.

 

K&R, LLC, a Kentucky limited liability

 

 

By:

/s/ Harry Kletter

 

 

Title:

Member

 

 

INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation

 

 

By:

/s/ Harry Kletter

 

 

Title:

Chairman

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------